Title: To George Washington from William Tudor, 26 July 1788
From: Tudor, William
To: Washington, George



Sir
Boston 26 July 1788

The strong Attachment which I know you have always felt, & in a Variety of Instances demonstrated, for the State of Massachusetts, induces me to send you, what is here considered, an interesting Pamphlet; which, with great Impartiality, states the rise, causes, & happy Termination of the late most alarming Insurrections in the Commonwealth. The Author is a young Lawyer, & Clerk to our lower House of Assembly. He had the best Sources of Information, & his little History carries the Marks of Intelligence & Candour in every Page of it.
A suppressed Rebellion always adds Energy to the Government. And perhaps the late one in our State was a fortunate Event. It is true, that it cost some Lives, & added Eighty thousand pounds to our public Debt. But it’s intire Extinction has confirmed the Constitution, given Security & Stability to Property, & most thoroughly tamed many turbulent Spirits in all Parts of the State. To universal Discontent, the most violent party Animosity, & a very alarming Decline of Industry & Manufactures, have succeeded Content, Quiet & productive Labour.
The Exports of our State exceeded the Imports, last Year, by two hundred & thirty thousand Pounds and upwards. And we have now rose to be the third exporting State in the Confederacy.

The Town of Boston alone, that Year, exported twelve hundred & thirteen thousand Pounds. And it has been considered, in another Point of View, as being still more beneficial, from aiding the Erection of the great federal Fabric, which was so boldly conceived in the general Convention at Philadelphia, & which now, it is beyond a Doubt, will be ratified by the People.
But it is not, I confess, so much with a Design of furnishing you, my dear Sir, with the complete Information contained in the Pamphlet, that I have taken the Liberty of transmitting it, as it is from a Desire of evidencing that Respect & Gratitude which I must ever personally feel for you. The early and particular Favours I experienced from you at a critical Period of my Life, & which continued during the Time I was in the Army, will never be forgot untill I shall cease to consider You as the Saviour of our Country. That you may very long live to enjoy the honest Fame, which was so arduously & nobly acquired, & which you so fully possess by the Consent of all Mankind is the fervent Wish of, Dear Sir, Your most affectionate hble Servant

Wm Tudor


Pray present my most respectfull Compliments to Mrs Washington.

